Citation Nr: 1809780	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center 
in Atlanta, Georgia


THE ISSUES

1.  Whether the debt resulting from the payment of educational assistance benefits under the provisions of Chapter 33, United States Code (Post 9/11 GI Bill) in the calculated amount of $478.50 was properly created.

2.  Entitlement to waiver of recovery of overpayment of educational assistance benefits under the Post 9/11 GI Bill in the calculated amount of $478.50.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant has received Post 9/11 GI Bill benefits, as her spouse, the Veteran,  transferred his eligibility for such education benefits to the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal       from an October 2013 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction of the case was subsequently transferred to the Atlanta Education Center in Atlanta, Georgia.

Throughout this appeal, the appellant claimed that there were mitigating circumstances which rendered the debt at issue herein invalid.  The RO has          not currently taken action on this issue.  As it is part and parcel to the issue            on appeal, the Board will accept jurisdiction over this contention at this time.       See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The appellant failed to attend the video conference hearing scheduled for her in October 2017.


FINDING OF FACT

The overpayment of educational assistance benefits under the provisions of the Post 9/11 GI Bill in the calculated amount of $478.50 was due to mitigating circumstances beyond the appellant's control which prevented her from continuously pursuing her program of education.



CONCLUSIONS OF LAW

1.  The debt created by VA's payment of educational assistance benefits under the Post 9/11 GI Bill in the calculated amount of $478.50 is not valid.  38 U.S.C. §§ 3002, 3011 (2012); 38 C.F.R. §§ 21.7020(b)(19), 21.7070, 21.7144, 21.7153 (2017).

2.  The issue of entitlement to waiver of recovery of overpayment of educational assistance under the Post 9/11 GI Bill in the calculated amount of $478.50 is moot.  
38 U.S.C.A. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965, 20.101 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The RO determined that VA has improperly paid on behalf of the appellant educational assistance benefits under the Post 9/11 GI Bill in the calculated amount of $478.50.  Specifically, the RO determined that this debt was created when the appellant withdrew from a three credit class she was taking in the spring of 2013.

The appellant contends that this debt was improperly created.  Alternatively, she contends that that she should be granted a waiver of recovery of this overpayment.

After reviewing the appellant's claims file, the Board concludes that the overpayment of educational assistance benefits under the provisions of Post 9/11 GI Bill in the calculated amount of $478.50 was due to mitigating circumstances beyond the appellant's control which prevented her from continuously pursuing a program of education.  38 C.F.R. §§ 21.7020(b)(19).  Specifically, the appellant has shown that her family was forced to move across country unexpectedly in order to care for an ailing family member, who was unexpectedly no longer able to care for himself due   to dementia.  She claims, and the evidence of record tends to support, that the process of the unexpected move, along with suddenly having to provide care for her ailing father-in-law, resulted in her having to suspend her program of education.  Accordingly, the debt created by VA's payment of educational assistance under       the Post 9/11 GI Bill in the calculated amount of $478.50 was due to mitigating circumstances beyond the appellant's control which prevented her from continuously pursuing her program of education.  As such, the debt was not properly created. 38 U.S.C. §§ 3002, 3011 (2012); 38 C.F.R. §§ 21.7020 (b)(19), 21.7070, 21.7144, 21.7153 (2017).

As the debt was not properly created, there is no overpayment, and the issue of a waiver of the recovery of overpayment of educational assistance in the calculated 
amount of $478.50 is moot. Dismissal of the appeal as to this matter is thus warranted.  See 38 C.F.R. § 20.101(d) (granting the Board the authority to determine its own jurisdiction and to dismiss any matter over which it does not have jurisdiction).


ORDER

The overpayment of educational assistance under the Post 9/11 GI Bill in the calculated amount of $478.50 was not properly created; the appeal is therefore granted, subject to controlling regulations governing the payment of monetary awards. 

The issue of entitlement to waiver of the recovery of educational assistance benefits under the Post 9/11 GI Bill in the calculated amount of $478.50 is dismissed as moot.




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


